Citation Nr: 1627622	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

(The issue of entitlement to reimbursement of medical services provided at Golden Ridge Surgery Center on January 14, 2010 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active service from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and January 2015 rating decisions rendered by the Denver, Colorado Department of Veterans Affairs Regional Office.  In April 2014 and March 2015, respectively, the Veteran submitted notices of disagreement; however, as discussed further below, the RO has not issued a statement of the case with respect to these matters.  

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 rating decision, the AOJ denied entitlement to service connection for a low back disorder.  In April 2014, the Veteran submitted a notice of disagreement (NOD) to this determination pursuant to 38 C.F.R. § 20.201.  Further, in a January 2015 rating decision, the AOJ denied entitlement to a TDIU.  In March 2015, the Veteran submitted a VA Form 9 Substantive Appeal indicating, among other things, that he was not able to work.  He also requested a BVA hearing.  In September 2015, the Veteran submitted a statement indicating that he was filing a NOD to the January 2015 rating decision.  That same month, the AOJ acknowledged the Veteran's statement and requested that he submit a VA Form 21-0958 Notice of Disagreement.  In October 2015, the Veteran submitted the completed form.  As such, the Board finds that the Veteran has filed timely NODs with respect to both issues.  However, the AOJ has not issued a statement of the case with respect to these issues.  The United States Court of Appeals for Veterans Claims has held that, as in the instant case, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action pursuant to 38 C.F.R. § 19.26 (2015), to include furnishing the Veteran and his representative with an appropriate statement of the case with respect to the issues of entitlement to service connection for a low back disorder and entitlement to a TDIU.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




